IN THE SUPREME COURT OF NORTH CAROLINA

                                        2022-NCSC-136

                                          No. 29PA22

                                    Filed 16 December 2022

     STATE OF NORTH CAROLINA

                   v.
     EFREN ERNESTO CABALLERO


           On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous,

     unpublished decision of the Court of Appeals, 281 N.C. App. 215, 2021-NCCOA-718,

     finding no error after appeal from a judgment entered on 23 January 2020 by Judge

     Michael O’Foghludha in Superior Court, Durham County. Heard in the Supreme

     Court on 20 September 2022.


           Joshua H. Stein, Attorney General, by Ryan Y. Park, Solicitor General, for the
           State-appellee.

           James R. Glover for defendant-appellant.


           ERVIN, Justice.

¶1         The issue before the Court in this case is whether the trial court’s failure to

     preclude the admission of testimony describing certain information provided by the

     State’s principal witness as “rock solid” constituted plain error. On appeal, the Court

     of Appeals held that the trial court did not commit plain error by allowing the

     admission of the challenged testimony. After careful consideration of defendant’s
                                      STATE V. CABALLERO

                                             2022-NCSC-136

                                           Opinion of the Court



     challenge to the trial court’s judgment in light of the applicable law, we modify and

     affirm the Court of Appeals’ decision.

                                      I.      Background

     A. Substantive Facts

        1. State’s Evidence

¶2         Beginning in 2016, Liliana Pichardo; her husband Jose Luis Yanez Guerrero;

     and their fifteen-month-old son lived at 3409 Glenn Road in Durham. Defendant

     Efren Ernesto Caballero lived next door at 3411 Glenn Road. Defendant’s stepfather,

     Jorge Huerta, was the pastor of a nearby church that Ms. Pichardo and Mr. Guerrero

     frequently attended, with Mr. Huerta having assisted Ms. Pichardo and Mr. Guerrero

     by providing them with a place to live and helping them find work.

¶3         Ms. Pichardo claimed to have seen defendant almost every day for two years.

     After the three of them became acquainted, defendant used a demeaning term in

     talking with Ms. Pichardo and Mr. Guerrero, demanded that Mr. Guerrero drive him

     places at night, and insisted that Ms. Pichardo and Mr. Guerrero provide him with

     food, particularly eggs. As a result of this behavior, Ms. Pichardo claimed that she

     was “afraid” to reject defendant’s requests.

¶4         About two weeks prior to the date upon which Mr. Guerrero died, someone

     broke into the residence occupied by Ms. Pichardo, Mr. Guerrero, and their son while

     the family was attending church. Upon returning home, Ms. Pichardo and Mr.
                                      STATE V. CABALLERO

                                           2022-NCSC-136

                                         Opinion of the Court



     Guerrero noticed that the door facing defendant’s house had been propped open, that

     the lock to that door had been damaged, and that a trail of footprints led from

     defendant’s residence to their home and back, with a carton of eggs and a loaf of bread

     being missing from their residence.          After Mr. Guerrero had a confidential

     conversation with Mr. Huerta about the break-in, Mr. Huerta told defendant and his

     other neighbors about it so that they could take appropriate precautions.          Ms.

     Pichardo stated that defendant’s attitude became “more aggressive” after the break-

     in, with defendant having begun to watch her family, a development that Ms.

     Pichardo found to be frightening.

¶5         At approximately 8:45 p.m. on 13 February 2016, Ms. Pichardo, Mr. Guerrero,

     and their infant son were in their residence when Ms. Pichardo and Mr. Guerrero

     heard a “loud noise” outside. Upon looking through the window blinds, Mr. Guerrero

     observed that defendant was knocking on the door.          After defendant repeatedly

     “insisted” that Mr. Guerrero come outside to assist defendant with his car, Mr.

     Guerrero agreed to provide the needed help. Although Ms. Pichardo proposed that

     she should accompany him, Mr. Guerrero told Ms. Pichardo to stay inside with their

     baby because it was “too cold.” At the time that Ms. Pichardo observed defendant at

     the door to the family residence, he was wearing a black sweatshirt.

¶6         After her husband went outside with defendant, Ms. Pichardo heard Mr.

     Guerrero shouting for help “in a painful way.” Upon going outside herself, Ms.
                                      STATE V. CABALLERO

                                          2022-NCSC-136

                                        Opinion of the Court



     Pichardo “saw [defendant] on top of [Mr. Guerrero]” making a repeated motion with

     his arm in the direction of Mr. Guerrero’s body. At that point, Ms. Pichardo ran over

     to the two men and shoved defendant off Mr. Guerrero. As she did so, Ms. Pichardo

     could see defendant’s face and noticed that defendant was wearing “[a] black

     sweatshirt and some light-colored pants.”

¶7          As soon as Ms. Pichardo began attempting to assist her husband, defendant

     made the same arm motion that he had been making toward Mr. Guerrero in her

     direction, a development that caused Ms. Pichardo to reenter her home and grab her

     child. Although defendant kicked the outermost door to the house and managed, at

     one point, to put his foot inside the structure, Ms. Pichardo was able to lock the inner

     door to the residence. After Ms. Pichardo locked the inner door, defendant hit the

     glass portion of that door and struck Ms. Pichardo’s face, causing her to sustain

     bruising and inflicting lacerations and scratches to both Ms. Pichardo and her child

     as the result of flying glass.

¶8          At that point, Ms. Pichardo fled to a different portion of the house and phoned

     Mr. Huerta for the purpose of telling him that she and her husband were being

     attacked by defendant. After Mr. Huerta told Ms. Pichardo how to seek emergency

     assistance, Ms. Pichardo contacted the emergency services dispatcher and reported

     that she and her husband were being attacked by their neighbor. More specifically,
                                        STATE V. CABALLERO

                                           2022-NCSC-136

                                         Opinion of the Court



       Ms. Pichardo told the dispatcher that her neighbor’s name was Ernesto Caballero and

       that he was a twenty-two-year-old Hispanic who was wearing a black sweatshirt.

¶9           After Ms. Pichardo spoke with the dispatcher, defendant made a call for

       emergency assistance as well. In the course of his conversation with the dispatcher,

       defendant stated that he had heard screaming emanating from his neighbors’

       property, said that he had become concerned that his neighbors might be in trouble,

       and claimed to have seen two men running from the residence occupied by Ms.

       Pichardo, Mr. Guerrero, and their son. According to defendant, he had been inside

       his own residence when he heard the noises in question.

¶ 10         Deputies Amanda Andrews and Bobby Bradford of the Durham County

       Sheriff’s Office were the first law enforcement officers to reach the Glenn Road area.

       After their arrival, the officers approached defendant’s residence and spoke with him.

       According to Deputy Andrews, defendant “was wearing a blue and white . . .

       horizontal striped hoodie,” jeans, and leather dress shoes, with both his shoes and his

       jeans being visibly muddy. In addition, Deputy Bradford testified that there was

       “fresh” “dirt on [defendant’s] pants.” In response to the officers’ request that he

       provide an explanation for the condition of his pants and shoes, defendant responded

       by stating that he had been at work and that these items of apparel had been in their
                                         STATE V. CABALLERO

                                             2022-NCSC-136

                                           Opinion of the Court



       present condition all day.1 Defendant told Deputies Andrews and Bradford that he

       had heard screaming from his neighbors’ house and that he had seen two Black males

       wearing black clothing running from the scene.

¶ 11         Subsequently, Reserve Deputy John Teer of the Durham County Sheriff’s

       Office arrived at the scene and saw Deputies Andrews and Bradford speaking with

       defendant. As the other officers spoke with defendant, Deputy Teer approached the

       residence occupied by Ms. Pichardo, Mr. Guerrero, and their son to see if anyone had

       been injured. As he approached the structure, Ms. Pichardo, who was holding the

       couple’s son, came to the door. At that time, Deputy Teer observed that there was

       blood on Ms. Pichardo’s face, that Ms. Pichardo appeared to be “terrified and upset,”

       that there was “glass all around the doorstep,” and that “a window had been broken

       out” of the door.

¶ 12         In view of the fact that Ms. Pichardo did not speak anything other than

       Spanish, Deputy Teer and the other officers could not communicate with her. After

       the officers had made contact with an interpreter service, Ms. Pichardo stated that

       “the neighbor attacked her and then that her husband was in the backyard.” Once

       Ms. Pichardo had made these statements, other officers brought defendant to the




             1 One of defendant’s friends, Carlos Cruz, testified that defendant did not work that
       day; that he and defendant had spent the day drinking alcohol and smoking marijuana; and
       that defendant’s clothes had not been muddy prior to his departure from defendant’s
       residence at approximately 7:00 p.m.
                                        STATE V. CABALLERO

                                           2022-NCSC-136

                                         Opinion of the Court



       residence occupied by Ms. Pichardo, Mr. Guerrero, and their son so that he could help

       them by translating what Ms. Pichardo was saying. According to Deputy Andrews,

       Ms. Pichardo immediately “became very frightened” as soon as she saw defendant,

       “frantically point[ed] . . . directly at [defendant],” and identified defendant as “the

       one” who attacked her and her husband. Similarly, Deputy Teer indicated that Ms.

       Pichardo “began excitedly exclaiming . . . ‘He’s the one that did it, it’s him,’ and

       pointing directly at [defendant]” as soon as she saw him.

¶ 13         At this point, defendant was placed in handcuffs and detained in the carport

       of the residence occupied by Ms. Pichardo, Mr. Guerrero, and their son. After

       defendant’s sister arrived and saw her brother in handcuffs, she approached

       defendant without paying any heed to the officers who were trying to get her to

       refrain from attempting to get near her brother and asked, “What did you do? What

       did you do?” The blue jeans, tee-shirt, and shoes that defendant had been wearing at

       the time that he was admitted into the Durham County detention facility tested

       positive for the presence of blood, with a subsequent DNA analysis performed upon

       defendant’s jeans indicating the presence of Mr. Guerrero’s DNA.

¶ 14         After determining that further conversations with defendant would be

       pointless, Deputy Teer returned to the residence occupied by Ms. Pichardo, Mr.

       Guerrero, and their son for the purpose of having a further conversation with Ms.

       Pichardo. During that conversation, which was conducted with the assistance of the
                                       STATE V. CABALLERO

                                          2022-NCSC-136

                                        Opinion of the Court



       interpreter service, Ms. Pichardo stated that defendant had come to her door and

       asked for Mr. Guerrero’s assistance in starting his automobile, that she had heard

       Mr. Guerrero screaming shortly thereafter, that she had seen defendant assaulting

       Mr. Guerrero in the back yard of the residence, and that defendant had punched her

       through the window while attempting to make a forcible entry into the residence. As

       she talked with Deputy Teer, Ms. Pichardo identified defendant as her assailant

       multiple times and in multiple ways and stated that defendant had been wearing a

       dark hoodie during the attack. After Deputy Teer said that defendant had been

       wearing a white striped sweatshirt at the time of Deputy Teer’s arrival, Ms. Pichardo

       “immediately said [without hesitation that defendant had] changed his clothes, or he

       changed out of it.” When Deputy Teer asked Ms. Pichardo if she had seen a weapon

       and suggested that defendant might have had a knife that she could barely see, Ms.

       Pichardo persisted in saying that she had never seen a weapon.

¶ 15         Investigating officers found Mr. Guerrero’s body lying face down in the grass

       on the side of the residence that was closest to defendant’s home. At that time, the

       officers noted that Mr. Guerrero’s clothing was “soaked” in blood, that blood was

       coming from Mr. Guerrero’s mouth, and that there was blood on the leaves around

       Mr. Guerrero’s body. An autopsy performed upon Mr. Guerrero’s body established

       that Mr. Guerrero had suffered twenty stab wounds and six incised wounds; that a

       sharp object had penetrated Mr. Guerrero’s carotid artery and his lungs, liver, and
                                        STATE V. CABALLERO

                                            2022-NCSC-136

                                          Opinion of the Court



       diaphragm; that the wounds that Mr. Guerrero had sustained would have caused him

       to lose consciousness and the ability to breathe; that Mr. Guerrero would have

       ultimately bled to death; and that Mr. Guerrero had died as the result of “multiple

       strike force injuries.”

¶ 16          After having been arrested and placed in jail, defendant placed a call to his

       mother, resulting in a lengthy discussion between the two of them concerning the

       cleaning of defendant’s clothes. According to defendant’s mother, the whole house

       had been cleaned, the trash had been removed, and she had “got[ten] everything . . .

       out that was no good.” After defendant made inquiry about his clothes and requested

       that his mother get his clothes and everything else that he had in “[his] other room”

       and put them in a black bag, defendant’s mother responded by stating that she had

       “brought all [his] dirty clothes” and had “already washed them.” At the conclusion of

       this conversation, defendant reassured his mother that “everything is going to turn

       out fine.”

          2. Defendant’s Evidence

¶ 17          3409 Glenn Road was one of five houses located on Glenn Road that were

       owned by a woman who used to live in another one of the houses, which was located

       at 3417 Glenn Road. Mr. Huerta, who was the pastor of a church and maintained

       and collected the rents associated with all five houses, and his wife lived in the second

       residence, which was located at 3415 Glenn Road. Melissa Caballero Martinez,
                                       STATE V. CABALLERO

                                             2022-NCSC-136

                                           Opinion of the Court



       defendant’s older sister and Mr. Huerta’s stepdaughter, lived in the third house,

       which was located at 3413 Glenn Road. Defendant lived in the fourth house, which

       was located at 3411 Glenn Road, along with a previously homeless man named

       Jonathan Martinez, who had been staying with defendant for about four weeks as of

       the date of Mr. Guerrero’s death.

¶ 18         At approximately 9:00 p.m. on 13 February 2016, Mr. Huerta received a call

       from Ms. Pichardo, who was yelling and who could not be understood to be saying

       anything other than that something had happened to Mr. Guerrero. Mr. Huerta

       informed Ms. Pichardo that he and his wife were out of town and advised Ms.

       Pichardo to call for emergency assistance. After Mr. Pichardo hung up for the purpose

       of making the recommended call, Mr. Huerta and his wife immediately drove back to

       Durham. At the time that Mr. Huerta and his wife arrived at Ms. Pichardo’s house,

       they observed that law enforcement officers and vehicles were present.

¶ 19         Ms. Martinez received a call from her mother at about the time that she

       finished work for the day, with her mother having informed her that something had

       occurred at the residence occupied by Ms. Pichardo, Mr. Guerrero, and their son and

       requested that Ms. Martinez check on Ms. Pichardo. Ms. Martinez arrived at the

       residence occupied by Ms. Pichardo, Mr. Guerrero, and their son between 9:45 p.m.

       and 10:15 p.m., at which point she observed that a number of law enforcement officers

       were present.
                                       STATE V. CABALLERO

                                           2022-NCSC-136

                                         Opinion of the Court



¶ 20         Defendant indicated that he did not go to work on 13 February 2022. Instead,

       defendant was visited by two friends and ate breakfast with them at approximately

       11:00 a.m., with defendant having worn a black dress shirt that did not have a hood

       and the jeans and brown dress shoes that he ordinarily wore to work at that time. As

       a result of the fact that his shirt got dirty while he was eating, defendant replaced

       the black dress shirt with a black and white striped sweater and wore this attire for

       the remainder of the day.

¶ 21         Between approximately 7:00 p.m. and 8:00 p.m., defendant and his friends

       went to pick up another friend and his girlfriend because “they had a joint” to smoke.

       After stopping by a convenience store to purchase snacks and a couple of beers, the

       group returned to defendant’s residence, where they smoked marijuana and drank

       beer. At the time that one of defendant’s friends said that it was time for him to

       leave, the entire group left defendant’s residence except for defendant and his

       housemate, Mr. Martinez.

¶ 22         At approximately 8:00 p.m., a friend of Mr. Martinez’s named Nino and two

       other people that defendant had never met before arrived at defendant’s residence.

       Although defendant claimed that he had previously told Mr. Martinez that he did not

       want Mr. Martinez using cocaine in his house, Nino and the other two men entered

       defendant’s residence over defendant’s objection and began using cocaine along with

       Mr. Martinez despite the fact that defendant declined to join in their drug use.
                                         STATE V. CABALLERO

                                            2022-NCSC-136

                                          Opinion of the Court



¶ 23         At some point defendant told Mr. Martinez that Nino and the two men had to

       leave, an instruction that Mr. Martinez conveyed to the other people who were there.

       After Nino and the two men left defendant’s residence at approximately 8:30 p.m.,

       defendant entered his carport for the purpose of smoking a cigarette and heard

       someone screaming for help.

¶ 24         Upon hearing these screams, defendant ran behind his house, where he

       observed two men punching someone lying on the ground in his neighbor’s back yard.

       In light of the fact that it was very dark, defendant could not tell if the assailants had

       a weapon or if the person being assaulted was male or female. As defendant watched,

       one of the assailants got up and ran, having been followed by the other assailant a

       few seconds later. According to information that defendant provided to investigating

       officers, both assailants entered the woods leading toward East Club Boulevard.

¶ 25         After the two men fled, defendant approached the person on the ground, whom

       he recognized at that point to be Mr. Guerrero, and knelt down beside him. Although

       defendant did not see any blood or other sign of a visible injury on Mr. Guerrero’s

       person, Mr. Guerrero was shaking and trying to catch his breath. When defendant

       asked Mr. Guerrero how he was feeling, Mr. Guerrero was unable to answer. After

       Mr. Guerrero failed to respond, defendant returned to his house in order to call for

       emergency assistance.
                                       STATE V. CABALLERO

                                            2022-NCSC-136

                                        Opinion of the Court



¶ 26         As a result of the fact that he had lost his cell phone several days earlier,

       defendant had to use Mr. Martinez’s phone to make the call. After Mr. Martinez

       activated his phone, defendant contacted emergency services personnel. As he spoke

       with the dispatcher, defendant called out to Ms. Pichardo for the purpose of letting

       her know that law enforcement officers were on their way.

¶ 27         The first officer to reach the scene arrived while defendant was still speaking

       with the dispatcher. At the time that the officer arrived, defendant suggested that

       the officer should go to the residence occupied by Ms. Pichardo, Mr. Guerrero, and

       their son for the purpose of checking on Mr. Guerrero.

¶ 28         After the officer had done as defendant suggested, other officers told defendant

       that they needed him to come to the residence occupied by Ms. Pichardo, Mr.

       Guerrero, and their son to serve as a translator. At the time that defendant arrived

       at her residence, Ms. Pichardo pointed to defendant and claimed that he had

       perpetrated the assault upon Mr. Guerrero, her child, and herself. As a result,

       defendant was placed in handcuffs.

¶ 29         After parking her vehicle in the driveway of the residence occupied by Ms.

       Pichardo, Mr. Guerrero, and their son and approaching the residence, Ms. Martinez

       saw defendant, who had been placed in handcuffs. After Ms. Martinez asked her

       brother what he had done, defendant responded that he had not done anything and

       that he had, in fact, been the person who had called for emergency assistance.
                                        STATE V. CABALLERO

                                           2022-NCSC-136

                                         Opinion of the Court



       However, Ms. Pichardo told Ms. Martinez that defendant “did it” and “that it was

       him.”

       B. Procedural History

¶ 30           On 22 February 2016, the Durham County grand jury returned bills of

       indictment charging defendant with murder, attempted murder, first-degree

       burglary, assault on a female, and assault on a child under the age of twelve. The

       charges against defendant came on for trial before the trial court and a jury at the 13

       January 2020 criminal session of Superior Court, Durham County, at which point the

       State elected not to proceed on the assault on a female and assault upon a child under

       the age of twelve charges.    At defendant’s trial, Deputy Teer testified on direct

       examination, without objection, that:

                          Q.   So why did -- so why did that stick in your
                    head? Why did you push her on that?

                           A.      I pushed her on that because frequently,
                    based on my training and experience, I know that if you’re
                    talking to a witness and they will change [their] story as
                    you suggest things. I mean, it reduces their credibility if
                    you say, well, this -- how about this; and they go with that.
                    Oh yeah, it could have been that, yeah, I think he was
                    wearing that. That’s a red flag right there for the
                    credibility of that person.

                           But this stuck out because she stuck to her story.
                    She was resolute and rock solid, never wavered, never
                    changed what she was saying. She knew who her attacker
                    was. She knew what he was wearing. And when I tried to
                    say, hey, it couldn’t be that, he’s not wearing what you just
                                        STATE V. CABALLERO

                                           2022-NCSC-136

                                         Opinion of the Court



                    told me, she said, well, obvious, he changed. He changed
                    his clothing.

                           The same thing, I also pressed her did you see a
                    weapon; did you see a gun; did you see a knife; was he
                    maybe holding it and you can barely see it. I was trying to
                    give her an opportunity to say, yeah, yeah, I think I saw a
                    knife, I think I saw a gun. She didn’t. She said she never
                    saw a weapon. At one point she said, well, his hand was in
                    his pocket, but there -- she did not say that she saw a gun
                    or a knife when I was talking with her.

                          Despite multiple attempts to give her the
                    opportunity to expand her story, she didn’t. Her story
                    stayed entirely 100 percent consistent, resolute and solid.

       On 23 January 2020, the jury returned verdicts convicting defendant of first-degree

       murder on the basis of both malice, premeditation, and deliberation and on the basis

       of the felony murder rule using the commission of a felonious assault upon Ms.

       Pichardo as the predicate felony; attempted first-degree murder; and first-degree

       burglary. Based upon the jury’s verdicts, the trial court arrested judgment with

       respect to defendant’s conviction for first-degree murder based upon the felony

       murder rule, consolidated defendant’s remaining convictions for judgment, and

       sentenced defendant to a term of life imprisonment without parole. Defendant noted

       an appeal to the Court of Appeals from the trial court’s judgment.

       C. Court of Appeals Decision

¶ 31         In seeking relief from the trial court’s judgment before the Court of Appeals,

       defendant argued that the admission of Deputy Teer’s description of Ms. Pichardo’s

       account of the events that occurred at the time of Mr. Guerrero’s death as “rock solid”
                                        STATE V. CABALLERO

                                            2022-NCSC-136

                                          Opinion of the Court



       constituted plain error. State v. Caballero, 281 N.C. App. 215, 2021-NCCOA-718, ¶

       13 (unpublished).    In rejecting defendant’s challenge to the admission of the

       challenged portion of Deputy Teer’s testimony, the Court of Appeals concluded that

       “the transcript reflects that Deputy Teer testified regarding the consistency of [Ms.]

       Pichardo’s account and recollection, not the credibility or truthfulness of her

       statements,” id. ¶ 17, and held that, “[b]ecause Deputy Teer’s testimony was limited

       to corroborating [Ms.] Pichardo’s statements and testimony, defendant has failed to

       show that he was prejudiced” and that “the trial court did not commit plain error in

       admitting Deputy Teer’s testimony,” id. ¶ 18. On 9 March 2022, this Court allowed

       defendant’s petition for discretionary review of the Court of Appeals’ decision.

                                         II.    Analysis

       A. Standard of Review

¶ 32         An issue that was neither preserved by an objection lodged at trial nor deemed

       to have been preserved by rule or law despite the absence of such an objection can be

       made the basis of an issue on appeal if the judicial action in question amounts to plain

       error. N.C. R. App. P. 10(a)(4). Since defendant did not object to the admission of the

       challenged portion of Deputy Teer’s testimony at trial, defendant is only entitled to

       have this issue reviewed on appeal for plain error. Id. Plain error is error that

       “seriously affect[s] the fairness, integrity[,] or public reputation of judicial

       proceedings” and is to be “applied cautiously and only in the exceptional case.” State
                                        STATE V. CABALLERO

                                            2022-NCSC-136

                                          Opinion of the Court



       v. Odom, 307 N.C. 655, 660 (1983) (quoting United State v. McCaskill, 676 F.2d 995,

       1002 (4th Cir. 1982)).    “For error to constitute plain error, a defendant must

       demonstrate that a fundamental error occurred at trial,” State v. Lawrence, 365 N.C.

       506, 518 (2012) (citing Odom, 307 N.C. at 660), with the defendant being required to

       show “prejudice—that, after examination of the entire record, the error had a

       probable impact on the jury’s finding that the defendant was guilty,” id. (cleaned up).

       This Court reviews decisions of the Court of Appeals for the purpose of determining

       whether they contain any error of law. N.C. R. App. P. 16(a).

       B. Admissibility of the Challenged Portion of Deputy Teer’s Testimony

¶ 33         In seeking to persuade us that the admission of the challenged portion of

       Deputy Teer’s testimony constituted plain error, defendant begins by arguing that

       the issue of whether a witness’ testimony is true “is a question of credibility and is a

       matter for the jury alone.” State v. Solomon, 340 N.C. 212, 221 (1995). In defendant’s

       view, “[o]pinion testimony about the credibility or the believability” of a witness’

       testimony “is not admissible even when offered by an expert witness,” citing State v.

       Hannon, 118 N.C. App. 448, 451 (1995). According to defendant, the Court of Appeals

       erred by holding that Deputy Teer’s description of Ms. Pichardo’s account of the

       events that occurred at the time of Mr. Guerrero’s death as “rock solid” amounted to

       a characterization of her testimony as consistent with her prior statements rather

       than the expression of an opinion about the credibility of her testimony, given that
                                         STATE V. CABALLERO

                                             2022-NCSC-136

                                           Opinion of the Court



       Deputy “Teer’s testimony about subjecting [Ms. Pichardo’s] narrative account of the

       events to a ‘test of credibility’ ” could not be properly understood as anything other

       than the expression of an opinion that she was telling the truth.

¶ 34         After noting that no witness is entitled to express an opinion concerning the

       defendant’s guilt either directly or indirectly, citing State v. Kim, 318 N.C. 614, 621

       (1986), State v. Heath, 316 N.C. 337, 341–42 (1986), and State v. Galloway, 304 N.C.

       485, 489 (1981), defendant contends that Deputy Teer’s description of Ms. Pichardo’s

       account of the events on the night of Mr. Guerrero’s death as “rock solid” was nothing

       more than a backhanded expression of Deputy Teer’s opinion that Ms. Pichardo’s

       testimony was credible, with such testimony by a law enforcement officer being

       particularly harmful to a defendant’s chances for a more favorable outcome at trial

       given that jurors tend to give great weight to testimony given by law enforcement

       officers, citing Tyndall v. Harvey C. Hines Co., 226 N.C. 620, 623 (1946).

¶ 35         The State, on the other hand, argues that the admission of the challenged

       portion of Deputy Teer’s testimony did not constitute error, much less plain error.

       According to the State, this Court has repeatedly allowed law enforcement officers to

       testify concerning prior consistent statements made by other witnesses and has held

       that an expert witness is entitled “to testify that the victim’s allegations did not vary,”

       quoting State v. Stancil, 146 N.C. App. 234, 241 (2001), aff’d per curiam as modified

       on other grounds, 355 N.C. 266 (2002). In the State’s view, Deputy Teer did not
                                        STATE V. CABALLERO

                                           2022-NCSC-136

                                         Opinion of the Court



       express an opinion concerning Ms. Pichardo’s truthfulness and, instead, simply

       described the consistency of the statements that Ms. Pichardo had made to him on

       the night of Mr. Guerrero’s death. In the course of analogizing this case to our

       decision in State v. Betts, 377 N.C. 519, 2021-NCSC-68, the State asserts that Deputy

       Teer said “nothing more than that a particular statement [had been] made” and that

       Ms. Pichardo’s accounts of the event on the night of Mr. Guerrero’s death were

       consistent. Id. ¶ 20.

¶ 36         The State further contends that, even if the challenged portion of Deputy Teer’s

       testimony had been improperly admitted, “defendant [had] opened the door to such

       evidence by putting [Ms. Pichardo’s] credibility at issue” and that a party is entitled

       to elicit evidence concerning a witness’ truthfulness after that witness’ character for

       truthfulness has been attacked, citing North Carolina Rule of Evidence 608(a). In

       the State’s view, once a defendant has attempted to discredit a witness’ testimony on

       cross-examination, it is “appropriate and competent to show by the officers that [the

       witness] had made similar consistent statements to them,” quoting State v. Bennett,

       226 N.C. 82, 85 (1946).     According to the State, since defendant’s trial counsel

       “challenged [Ms. Pichardo’s] credibility by questioning her about prior, allegedly

       inconsistent statements,” evidence concerning the truthfulness of her testimony

       became admissible.
                                        STATE V. CABALLERO

                                            2022-NCSC-136

                                          Opinion of the Court



¶ 37         A careful review of the record in light of the applicable law persuades us that

       the challenged portion of Deputy Teer’s testimony was inadmissible. As we have

       already noted, “it is typically improper for a party to seek to have [ ] witnesses vouch

       for the veracity of another witness,” State v. Warden, 376 N.C. 503, 507 (2020)

       (cleaned up), given that the truthfulness of a particular witness should be determined

       by the jury rather than by a witness for one party or the other, as the “jury is the lie

       detector in the courtroom” and “is the only proper entity to perform the ultimate

       function of every trial—determination of the truth,” Kim, 318 N.C. at 621 (citations

       omitted). In order to enable the jury to evaluate a particular witness’ credibility,

       “[p]rior consistent statements made by a witness are admissible for purposes of

       corroborating the testimony of that witness, if it does in fact corroborate [that

       witness’] testimony,” State v. Holden, 321 N.C. 125, 143 (1987), with “wide latitude”

       being “grant[ed] to the admission of this type of evidence,” State v. Martin, 309 N.C.

       465, 476 (1983), and with law enforcement officers having been allowed to testify to

       prior statements that a witness had made for the purpose of enhancing the credibility

       of that witness, State v. Walters, 357 N.C. 68, 88–89 (2003); State v. Williamson, 333

       N.C. 128, 135–37 (1992); State v. Lawson, 310 N.C. 632, 639 (1984); and State v.

       Elkerson, 304 N.C. 658, 666–67 (1982). In addition, the Court of Appeals has allowed

       the admission of testimony expressing an opinion that the statements that the victim

       had made at different points in time did not differ, see Stancil, 146 N.C. App. at 241
                                           STATE V. CABALLERO

                                               2022-NCSC-136

                                             Opinion of the Court



       (stating that an expert may “testify that the victim’s allegations did not vary” after

       describing the statements that the witness actually made).2 As a result, the ultimate

       issue raised by defendant’s challenge to the admission of the relevant portion of

       Deputy Teer’s testimony is whether that testimony constituted an expression of

       Deputy Teer’s belief that Ms. Pichardo was telling the truth or whether it constituted

       either a recitation of Ms. Pichardo’s prior statements or an expression of opinion that

       the statements that Ms. Pichardo had made were consistent with each other.3

¶ 38          As an initial matter, we cannot accept the assertion that the challenged portion

       of Deputy Teer’s testimony is nothing more than evidence that corroborates Ms.

       Pichardo’s account of the events that occurred at the time of Mr. Guerrero’s death.

       According to well-established North Carolina law, “[a] prior consistent statement of

       a witness is admissible to corroborate the testimony of the witness whether or not the

       testimony of the witness has been impeached.” State v. Jones, 329 N.C. 254, 257

       (1991). As is reflected in numerous decisions of this Court, the evidence that is

       rendered admissible by means of this principle of the law of evidence is evidence

       concerning the actual statement made by the witness, Walters, 357 N.C. at 89


              2  As a result of the fact that this Court did not address the correctness of this aspect
       of the Court of Appeals’ decision, Stancil, 355 N.C. at 266, we express no opinion concerning
       the admissibility of such evidence given that, in our view, there is no need to do so in order
       to decide this case.
               3 Although, as we have already noted, the extent to which one witness is entitled to

       testify that statements made by another witness were, in the opinion of the first witness,
       consistent is an open question before this Court, we will assume, without deciding, that such
       evidence is admissible for the purpose of deciding this case.
                                STATE V. CABALLERO

                                    2022-NCSC-136

                                  Opinion of the Court



(upholding the admission of a “911 tape and Ione Black’s statement to Detective

Autry” for the purpose of corroborating Ms. Black’s trial testimony); Farmer, 333 N.C.

at 192 (noting that, “to be admissible as corroborative evidence, a witness’s prior

consistent statements merely must tend to add weight or credibility to the witness’s

testimony” and holding that any error that the trial court might have committed in

admitting “Shields’ written statement to Washburn” was harmless”); Williamson, 333

N.C. at 135–37 (upholding the admission of “those portions of Agent White’s

testimony regarding Logan’s statements that were objected to” for the purpose of

corroborating the trial testimony of Tyrone Logan); Jones, 329 N.C. at 256–58

(upholding the admission of testimony by an investigating officer concerning “a

written verbatim account of the statement Mr. Sanders had made to him” for the

purpose of corroborating Mr. Sanders’ trial testimony); Lawson, 310 N.C. at 639

(upholding the admission of the testimony “of police investigators relating to Ms.

Soden’s prior statements to them made before and after defendant’s arrest” to

“corroborate her in-court testimony”); Martin, 309 N.C. at 477 (upholding the

admission of an extrajudicial statement by Mark Anthony Owens on the grounds that

“the prior statement does corroborate his in-court testimony” after “carefully

compar[ing] Owens’ in-court testimony with his prior written statement,”); Elkerson,

304 N.C. at 666–67 (upholding the admission of testimony by “Deputy Sheriff David

Smith and S.B.I. Agent Joe Momier . . . concerning statements made to them by
                                        STATE V. CABALLERO

                                            2022-NCSC-136

                                          Opinion of the Court



       James Smith which tended to corroborate Smith’s trial testimony”); State v. Medley,

       295 N.C. 75, 77–79 (1978) (upholding the admission of “the prior written statements

       of Willie James Meaders and Glossie Lee Carter for corroborative purposes”). As a

       result, what these decisions, and others like them, make admissible is evidence

       concerning what the witness actually said on a prior occasion without authorizing the

       admission of what is, in essence, extensive editorial commentary about the

       relationship between the witness’s trial testimony and the extrajudicial statement

       given that “whether [the extrajudicial statement] in fact corroborated the [witness’]

       testimony [is,] of course, a jury question. State v. Ramey, 318 N.C. 457, 470 (1986);

       see also Medley, 295 N.C. at 79 (stating that “[t]he minor variances complained of do

       not impair the admissibility of the prior statements for corroborative purposes, but

       affect only the weight and credibility, which is always for the jury”).

¶ 39         The challenged portion of Deputy Teer’s testimony, which is that, “[d]espite

       multiple attempts to give [Ms. Pichardo] the opportunity to expand her story, she

       didn’t,” with her “story [having] stayed entirely 100 percent consistent, resolute, and

       rock solid,” bears no resemblance to any evidence that this Court has previously

       allowed to be admitted for corroborative purposes. Instead of simply reciting the

       statements that Ms. Pichardo made to him and allowing the jury to determine

       whether that evidence did or did not corroborate Ms. Pichardo’s trial testimony or

       even stating that the statements that Ms. Pichardo made to him were consistent with
                                        STATE V. CABALLERO

                                            2022-NCSC-136

                                          Opinion of the Court



       her trial testimony, Deputy Teer engaged in an extensive discussion of a questioning

       technique that he utilized for the purpose of determining Ms. Pichardo’s credibility,

       which rested upon the theory that a particular witness’ tendency to latch on to

       additional facts suggested by the questioner would be “a red flag [ ] for the credibility

       of that person.” In the context of this discussion of witness credibility, a reasonable

       juror could have only understood Deputy Teer’s description of Ms. Pichardo’s

       performance on the test of credibility that he administered to her as “rock solid” or

       “unlikely to change, fail, or collapse,” Rock solid, New Oxford American Dictionary

       (3d ed. 2010), to be an assertion that, since Ms. Pichardo’s statements remained

       consistent in the face of Deputy Teer’s repeated attempts to suggest the presence of

       additional details to her, her account of what had happened on the night of Mr.

       Guerrero’s death should be deemed credible.

¶ 40         The challenged portion of Deputy Teer’s testimony at issue in this case is

       fundamentally different from the evidence at issue in Betts, in which we opined that

       “[a]n expert witness’s use of the word ‘disclose,’ standing alone, does not constitute

       impermissible vouching as to the credibility of a victim of child sex abuse, regardless

       of how frequently used, and indicates nothing more than that a particular statement

       was made.” Betts, 2021-NCSC-68, ¶ 20. In other words, we concluded in Betts that

       the word “disclose” was nothing more than a term used by the witness to describe the

       communications that the alleged victim of an act of child sexual abuse made
                                        STATE V. CABALLERO

                                            2022-NCSC-136

                                          Opinion of the Court



       concerning the defendant’s allegedly unlawful conduct and did not have the

       connotation that the account that the child provided on the occasion in question was

       an inherently truthful one. Id. ¶¶ 18–21. The challenged portion of Deputy Teer’s

       testimony, on the other hand, did, for the reasons set out above, go beyond a recitation

       of what Ms. Pichardo told him or even an expression of opinion that the statements

       that she had made to him were consistent with her trial testimony and constituted

       an expression of Deputy Teer’s confidence that the information that Ms. Pichardo had

       communicated in the statements that she had made to him was credible. As a result,

       our decision in Betts does not support a decision to uphold the admission of the

       challenged portion of Deputy Teer’s testimony.

¶ 41         Similarly, the admission of the challenged portion of Deputy Teer’s testimony

       cannot be upheld as an appropriate response to the fact that defendant had

       challenged the credibility of Ms. Pichardo’s testimony in the course of cross-

       examining her. Rule 608(a) of the North Carolina Rules of Evidence provides that:

                    [t]he credibility of a witness may be attacked or supported
                    by evidence in the form of reputation or opinion as provided
                    in Rule 405(a), but subject to these limitations: (1) the
                    evidence may refer only to character for truthfulness or
                    untruthfulness, and (2) evidence of truthful character is
                    admissible only after the character of the witness for
                    truthfulness has been attacked by opinion or reputation
                    evidence or otherwise.

       N.C.G.S. § 8C-1, Rule 608(a) (2021). Put another way, Rule 608(a) allows the party

       that called a witness to bolster the credibility of that witness by eliciting evidence
                                   STATE V. CABALLERO

                                       2022-NCSC-136

                                     Opinion of the Court



concerning that witness’ “character for truthfulness” in the event that the credibility

of that witness has been attacked “by evidence in the form of reputation or opinion.”

In this case, however, defendant did not attack Ms. Pichardo’s credibility “by opinion

or reputation evidence or otherwise.” Instead, defendant attempted to challenge Ms.

Pichardo’s credibility by pointing out what he believed to be inconsistencies between

the information contained in her trial testimony and the statements that she gave to

investigating officers.4 In addition, the challenged portion of Deputy Teer’s testimony

constituted a direct assertion that Ms. Pichardo had passed the credibility test that

he had administered to her rather than “evidence of truthful character.” Thus, the

admission of the challenged portion of Deputy Teer’s testimony cannot be upheld on

the basis of N.C.G.S. § 8C-1, Rule 608(a). As a result, for all of these reasons, the

challenged portion of Deputy Teer’s testimony did not constitute admissible evidence,

resulting in the necessity for us to conduct the prejudice inquiry required by our plain

error jurisprudence.



       4  For example, defendant’s trial counsel sought to impeach Ms. Pichardo’s testimony
that defendant had punched her through the glass door of her residence by pointing out that,
according to the transcript of her call for emergency assistance, she “had gone outside and a
person punched her in the eye.” Similarly, defendant’s trial counsel elicited evidence that
Ms. Pichardo had failed to tell investigating officers that she had had to run around a car in
the driveway while being chased by defendant despite having made such an assertion in her
trial testimony. Finally, defendant’s trial counsel elicited evidence tending to show, on the
one hand, that Ms. Pichardo had a good relationship with Mr. Huerta and had stated to
investigating officers that she had no problem traveling to the Durham County Sheriff’s
Office with Mr. Huerta before asking, on the other hand, how such statements could be
consistent with her testimony that Mr. Huerta had been “bothering [her].”
                                        STATE V. CABALLERO

                                           2022-NCSC-136

                                         Opinion of the Court



       C. Plain Error

¶ 42         In seeking to persuade us that the admission of the challenged portion of

       Deputy Teer’s testimony was sufficiently prejudicial to constitute plain error,

       defendant argues that this Court has tended to find that the admission of testimony

       that improperly vouches for the credibility of a prosecution witness rises to the level

       of plain error in the event that the jury’s decision to convict the defendant rested

       almost entirely upon the credibility of that witness, citing Warden, 376 N.C. at 507–

       10, State v. Hannon, 118 N.C. App. 448, 451 (1995), and State v. Holloway, 82 N.C.

       App. 586, 587 (1986). According to defendant, the jury’s decision in this case hinged

       upon the manner in which it resolved “the issue of whether to believe the testimony

       of [Ms. Pichardo] or of [defendant],” with the accounts provided by Ms. Pichardo and

       defendant being absolutely contradictory. In addition, defendant asserts that the

       record does not contain any physical evidence tending to connect him to the assault

       upon Mr. Guerrero, that there were inconsistencies between Ms. Pichardo’s trial

       testimony and the initial statement that she provided to Deputy Teer that served to

       cast doubt upon the credibility of her identification of defendant as the person who

       attacked Mr. Guerrero and herself, and that “[t]he State [had] not [been] able to

       provide any evidence for why [defendant] would want to assault [Mr. Guerrero].” As

       a result, defendant contends that it was reasonably probable that he would have been
                                        STATE V. CABALLERO

                                            2022-NCSC-136

                                          Opinion of the Court



       acquitted in the event that Deputy Teer had not been allowed to describe Ms.

       Pichardo’s statements as “rock solid.”

¶ 43         The State asserts, on the other hand, that defendant has failed to show that

       the admission of the challenged portion of Deputy Teer’s testimony constituted a

       “fundamental error” that had a “probable impact” on the jury’s verdict, quoting

       Lawrence, 365 N.C. at 518. In support of this assertion, the State claims to have

       presented overwhelming evidence of defendant’s guilt, including Ms. Pichardo’s

       testimony identifying defendant as the perpetrator of the attack upon Mr. Guerrero

       and herself, the fact that defendant admitted having been present at the time of the

       assault upon Mr. Guerrero and that Mr. Guerrero’s blood was on his pants, and the

       “bizarre and conflicting accounts [that defendant provided] to police of that night’s

       events,” which “[n]o reasonable jury [was likely to] credit.”      Although the State

       concedes that the admission of evidence vouching for the credibility of another

       witness is generally prejudicial in the absence of physical evidence tending to support

       a finding of guilt, citing Warden, 376 N.C. at 504, the State asserts that this principle

       has no application in this instance given the undisputed evidence that someone

       knocked on Ms. Pichardo’s door that night, that someone stabbed Mr. Guerrero to

       death, that someone punched Ms. Pichardo through the glass door to her residence;

       and that Mr. Guerrero’s blood had been detected on defendant’s muddy pants.
                                        STATE V. CABALLERO

                                            2022-NCSC-136

                                          Opinion of the Court



       Finally, the State contends that, even if any improper bolstering might have caused

       prejudice, “that prejudice was cured by the trial court’s instructions to the jury.”

¶ 44         A careful review of the record satisfies us that it is not reasonably probable

       that defendant would have been acquitted had the challenged portion of Deputy

       Teer’s testimony not been admitted. Although this Court has held that the opinions

       of law enforcement officers can carry great weight with the members of a jury,

       Tyndall, 226 N.C. at 623 (stating that “[t]he witness was a State [highway patrolman]

       whose duty it was to make a disinterested and impartial investigation” and whose

       “testimony should, and no doubt did, carry great weight with the jury”), that fact

       alone does not suffice to necessitate a finding of plain error in this case given the

       strength of the State’s case against defendant.           Among other things, the record

       reflects that Ms. Pichardo had had ample previous opportunities to observe

       defendant, so there can be little room to doubt that she knew who he was. In addition,

       the record reflects that Ms. Pichardo consistently identified defendant as the person

       who attacked Mr. Guerrero and herself on the evening in question during her call for

       emergency assistance, her statements to investigating officers, and her trial

       testimony. Furthermore, the DNA test results admitted into evidence provided near

       conclusive proof that, contrary to some of his initial statements to the emergency

       assistance dispatcher and investigating officers, defendant had been present at the

       time of Mr. Guerrero’s murder and had Mr. Guerrero’s blood on his muddy jeans.
                                 STATE V. CABALLERO

                                    2022-NCSC-136

                                  Opinion of the Court



Similarly, defendant provided conflicting accounts to police concerning what had

allegedly happened on the night of Mr. Guerrero’s death that included differing

descriptions of the race or ethnicity of the two men that he claimed to have attacked

Mr. Guerrero and both an admission and a denial that he had approached Mr.

Guerrero in the immediate aftermath of the stabbing. Finally, the record contains

physical evidence tending to show that a criminal assault had been committed upon

both Ms. Pichardo and Mr. Guerrero on the night of Mr. Guerrero’s death, including

the injuries that Ms. Pichardo, Mr. Guerrero, and their son sustained; the broken

glass associated with the door to the residence that Ms. Pichardo, Mr. Guerrero, and

their son occupied; and the presence of defendant’s blood on Mr. Guerrero’s muddy

pants. Thus, given the strength of the State’s evidence of defendant’s guilt and the

dubious credibility of defendant’s denial of any involvement in the attacks that were

perpetrated against Ms. Pichardo and Mr. Guerrero, we are unable to say that there

is a reasonable probability that defendant would have been acquitted in the event

that Deputy Teer had not been allowed to testify that Ms. Pichardo’s account of the

events that occurred at that time was “rock solid.” As a result, we hold that the trial

court did not commit plain error by allowing the admission of the challenged portion

of Deputy Teer’s testimony.
                                       STATE V. CABALLERO

                                             2022-NCSC-136

                                         Opinion of the Court



                                      III.    Conclusion

¶ 45         Thus, for the reasons set forth above, we hold that, while Deputy Teer should

       not have been allowed to testify that Ms. Pichardo’s account of the events that

       occurred on the evening of Mr. Guerrero’s death was “rock solid,” the admission of the

       challenged portion of Deputy Teer’s testimony did not constitute plain error. As a

       result, we modify and affirm the Court of Appeals’ decision in this case.

             MODIFIED AND AFFIRMED.
             Justice BARRINGER dissenting in part, concurring in result.

¶ 46         I agree with the majority that there is no plain error. The majority opined that

       Deputy John Teer’s testimony would have been inadmissible if the objection had been

       raised. Further, Deputy Teer’s testimony was admissible because it merely

       corroborated Liliana Pichardo’s (“Ms. Pichardo”) testimony. For that reason, I

       respectfully dissent in part and concur in result.

¶ 47         At trial, Ms. Pichardo testified that she saw defendant Efren Ernesto

       Caballero, who was wearing a black sweatshirt with a zipper, attack her husband.

       He then attacked her. After Ms. Pichardo gave her testimony, Deputy Teer testified

       that Ms. Pichardo gave him a description of her attacker. Deputy Teer testified

       further that she told him that her attacker was “her neighbor, Mr. Caballero,” and he

       was wearing “a dark jacket or a dark hoodie with a zipper.” However, when Deputy

       Teer saw defendant at the scene of the incident, defendant was wearing a white

       hoodie with stripes. Deputy Teer testified that after he informed Ms. Pichardo that

       defendant, Mr. Caballero, “was wearing a white hoodie with stripes on it,” Ms.

       Pichardo, with “no hesitation,” responded that defendant must have changed his

       clothes. Deputy Teer testified that Ms. Pichardo’s “instant” response “stuck in [his]

       head” because “she knew who [the attacker] was.”

¶ 48         The State then asked Deputy Teer why that stuck in his head and why he

       pushed Ms. Pichardo to be certain about defendant’s clothing. Deputy Teer

       responded,
                                          STATE V. CABALLERO

                                               2022-NCSC-136

                            Barringer, J., dissenting in part, concurring in result



                            I pushed her on that because frequently, based on
                    my training and experience, I know that if you’re talking to
                    a witness and they will change [their] story as you suggest
                    things. I mean, it reduces their credibility if you say, well,
                    this -- how about this; and they go with that. Oh, yeah, it
                    could have been that, yeah, I think he was wearing that.
                    That’s a red flag right there for the credibility of that
                    person.

                           But this stuck out because she stuck to her story.
                    She was resolute and rock solid, never wavered, never
                    changed what she was saying. She knew who her attacker
                    was. She knew what he was wearing. And when I tried to
                    say, hey, it couldn’t be that, he’s not wearing what you just
                    told me, she said, well, obvious[ly], he changed. He changed
                    his clothing.

                           The same thing, I also pressed her did you see a
                    weapon; did you see a gun; did you see a knife; was he
                    maybe holding it and you can barely see it. I was trying to
                    give her an opportunity to say, yeah, yeah, I think I saw a
                    knife, I think I saw a gun. She didn’t. She said she never
                    saw a weapon. At one point she said, well, his hand was in
                    his pocket, but there -- she did not say that she saw a gun
                    or a knife when I was talking with her.

                           Despite multiple attempts to give her the
                    opportunity to expand her story, she didn’t. Her story
                    stayed entirely 100 percent consistent, resolute[,] and
                    solid.

¶ 49         This Court has established that a witness’s prior consistent statements are

       admissible as corroborative evidence. State v. Walters, 357 N.C. 68, 88–89 (2003) (“It

       has been well established in this state that ‘[a] prior consistent statement of a witness

       is admissible to corroborate the testimony of the witness whether or not the witness

       has been impeached,’ even though the statement was hearsay.”) (alteration in
                                          STATE V. CABALLERO

                                               2022-NCSC-136

                            Barringer, J., dissenting in part, concurring in result



       original) (quoting State v. Jones, 329 N.C. 254, 257 (1991)). Such statements are

       admissible as long they “merely . . . tend to add weight or credibility to the witness’[s]

       testimony.” Id. at 89 (quoting State v. Farmer, 333 N.C. 172, 192, (1993)). However,

       a witness typically cannot vouch for the credibility of another witness. See, e.g., State

       v. Robinson, 355 N.C. 320, 334–35 (2002) (stating that it is improper for a witness to

       “vouch for the veracity of another witness”). “[I]t is the province of the jury . . . to

       assess and determine witness credibility.” State v. Hyatt, 355 N.C. 642, 666 (2002).

¶ 50         Here, Deputy Teer’s testimony when read in context—that Ms. Pichardo “never

       wavered and was rock solid”—merely established that Ms. Pichardo’s trial testimony

       was consistent with her numerous prior statements. Surrounding the statement that

       Ms. Pichardo was “rock solid,” Deputy Teer made the point that she “stuck to her

       story;” she “stayed entirely 100 percent consistent, resolute and solid;” she “never

       changed what she was saying;” and “she was sure and never deviated.” Deputy Teer

       was not vouching for her credibility because he did not testify that Ms. Pichardo was

       telling the truth, simply that she did not vary her account. Since Ms. Pichardo’s

       statements remained consistent in the face of his repeated attempts to suggest

       additional details, this “stuck in his head.” His testimony did nothing more than

       corroborate Ms. Pichardo’s testimony with her prior statements. His testimony in no

       way impeded the jury’s ability to make a credibility determination about Ms.
                                         STATE V. CABALLERO

                                              2022-NCSC-136

                           Barringer, J., dissenting in part, concurring in result



       Pichardo’s testimony. Thus, Deputy Teer’s testimony was not vouching for Ms.

       Pichardo’s testimony and therefore was proper.

¶ 51         Accordingly, I respectfully dissent in part and concur in result.

             Chief Justice NEWBY and Justice BERGER join in this dissenting in part and

       concurring in result opinion.